JUSTICE McNAMARA, dissenting: I respectfully dissent from the majority holding that the evidence failed to show the requisite force necessary to constitute robbery. An act asserts sufficient force to constitute robbery where the property is so attached to the victim’s person as to create resistance to the taking. (People v. Patton (1979), 76 Ill. 2d 45, 389 N.E.2d 1174, citing Annot., 42 A.L.R.3d 1381 (1972); 2 R. Anderson, Wharton’s Criminal Law and Procedure §561 (1957); W. LaFave & A. Scott, Criminal Law 696-97 (1972).) Our supreme court, in stating the well-established rule in Patton, cited Rex v. Mason (1820), Russ. & Ry. 420, 168 Eng. Rep. 876, where actual force “existed where the prisoner jerked and broke a steel watch chain around the victim’s neck. The decisions in this jurisdiction considering the question of force in the taking of property have corresponded with the above statements.” Patton, 76 Ill. 2d at 49. Illinois has long followed the rule that the requisite force is present where the article is so attached to the person as to create resistance, however slight. (People v. Campbell (1908), 234 Ill. 391, 84 N.E. 1035.) In People v. Ryan (1909), 239 Ill. 410, 88 N.E. 170, the court noted that it is robbery to break a silk cord around the owner’s neck, or a watch chain. See also People v. Huntington (1983), 115 Ill. App. 3d 943, 451 N.E.2d 923. Moreover, the present case does not involve a victim who did not realize what had happened until the defendant took flight. (See, e.g., People v. Patton (1979), 76 Ill. 2d 45.) Instead, the victim was aware that defendant was approaching her, and aware of him reaching out and ripping the 20-inch rope chain from her neck. See, e.g., People v. Bowel (1986), 111 Ill. 2d 58, 488 N.E.2d 995 (more than simple snatching where victim aware of defendant approaching her, reaching out and pulling purse from her hand as he pushed her hand away). Under the facts presented here, the trier of fact was entitled to find that the neckline was attached to the victim’s person such that it created physical resistance. The crime differed considerably from a purse snatching or the grabbing of a hat or umbrella. (See People v. Patton (1979), 76 Ill. 2d 45.) The resistance required defendant to use enough physical strength and force to successfully rip the 20-inch rope chain from the victim’s neck. I would affirm the conviction for robbery.